TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00606-CR







Darrell Eugene Hogan, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 50,545, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for bail jumping.  Sentence was
imposed on July 25, 2000.  There was no motion for new trial.  The deadline for perfecting appeal
was therefore August 24, 2000.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on
September 5, 2000.  No extension of time for filing notice of appeal was requested.  See Tex. R.
App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the district clerk
within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it
for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).




The appeal is dismissed.


Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed:   October 5, 2000

Do Not Publish